Schneider, J.,
concurring. I agree with the reversal, but for the reason that this action is not maintainable in a state court on the basis of the federal Supremacy Clause.
Under these circumstances, a state court has only one effective choice for decision. To hold that state statutes do not conflict with federal law is to run headlong into an “unpleasant collision” with the insurmountable wall of federal judicial supremacy. See In re Socotch, 66 Ohio Law Abs. 232.
“The risk that parties will he placed in jeopardy of facing the enforcement against them of contradictory judgments . . . was the foundation for the rule of” comity between courts of concurrent jurisdiction. State, ex rel. Hannan, v. DeCourcy (1969), 18 Ohio St. 2d 73, 81. It should also be the basis for dismissal in a case such as this.